DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 4/8/2022, claims 1 – 5, 7 – 13, 15, 16, and 23 – 27 are pending for examination. This action is non-final.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2022 has been entered.
Information Disclosure Statement
The Information Disclosure Statement (IDS) dated 12/11/2020 is herein reviewed by the Examiner.
Response to Amendment
Acknowledgement is made claims 1 – 5, 7 – 13, 15, and 16 have been amended and are presently pending examination.
Acknowledgement is made claims 17 – 22 are cancelled and not presently pending examination.
Acknowledgement is made claims 23 – 27 are new and pending examination.
Response to Arguments
Applicant’s arguments, found on pages 9 – 15 of Remarks dated 4/8/2022, wherein Applicant alleges the amendments to the claims overcome the previous rejections of the claims under the prior art, have been fully considered and found not persuasive.
Applicant specifically asserts the prior art of record fails to teach “providing the computer-executable service with the communication session between the user and the automated personal assistant upon the computer-executable service being initiated”. Examiner disagrees. Singh et al. (US 2017/0041437 A1), hereinafter “Singh”, teaches determining user intent to launch a second application as the user interacts with a first application (Singh Paragraphs [0046 – 0047]), and based upon the determined intention, transitioning the first application to the second application by launching the second application and passing parameters obtained from user interactions with the first application to the second application (Singh Paragraphs [0047 – 0048]). One of ordinary skill in the art will understand that Singh teaches gathering parameters during interactions with a user (“identifying a date entity 332 and the time entity 334 in the message 330”) and passing them to a second specialized application (“OPENTABLE® application”) and therefore effectively teaches passing the communication session to a second service.
However, claim 1 has been amended to recite, in part, “assigning the first communication session between the user and the automated personal assistant; generating, by the automated personal assistant, a response to the first communication, where the response is assigned to the communication session”. Claims 9 and claim 23 recite similar subject matter. The prior art of record, taken alone or in combination, fails to teach the amended claim limitations and therefore fails to teach the claimed invention as a whole. However, based upon further consideration of the claims as a whole, a new rejection is presented herein.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 9 – 13, 15, 16, and 23 – 27 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Claim 9 recites, in part, 
“receiving, from an automated personal assistant, a first communication from a user to the automated personal assistant;”
and “subsequent to receiving the response, receiving, from the automated personal assistant, a second communication from the user to the automated personal assistant”
The aforementioned claim limitations are not found in the original disclosure of the instant application. Remarks dated 4/8/2022 further fails to provide citations from the original disclosure which teach the aforementioned limitations. As such, the amendments to the claims are not supported by the original disclosure to a sufficient degree to convey to one of ordinary skill in the art that the inventor or a joint inventor had possession of the claimed invention at the time the invention was effectively filed. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 9 – 13, 15, 16, and 23 – 27 are rejected under 35 U.S.C. §112(b) for failing to particularly point out and distinctly claim the subjection matter which the inventor or a joint inventor regards as the invention.
Claim 9 recites in part, 
“receiving, from an automated personal assistant, a first communication from a user to the automated personal assistant;”
and “subsequent to receiving the response, receiving, from the automated personal assistant, a second communication from the user to the automated personal assistant”
Claim 9 recites receiving a first communication simultaneously “from an automated personal assistant” and “from a user to the automated personal assistant”, and further recites receiving a response “from the automated personal assistant” and “from the user to the automated personal assistant”. The aforementioned limitations recite two mutually exclusive events occurring simultaneously (and respectively) and the claim is therefore indefinite. One of ordinary skill in the art would not know how to make, use, or practice the invention based upon these impossibilities. 
Independent claim 23 recites similar subject matter and is rejected based upon the same rationale. Dependent claims 10 – 13, 15, 16, and 24 – 27 inherit the rejections of their respective parent claims without curing their deficiencies.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 – 5, 7 – 13, 15, 16, and 23 – 27 are rejected under 35 U.S.C. §103 as being unpatentable over Gruber et al. (US 2013/0275164 A1), hereinafter “Gruber”, and further in view Singh et al. (US 2017/0041437 A1), hereinafter “Singh”.
Regarding claims 1, Gruber teaches a system comprising: 
a processing device (server(s) (Gruber Paragraph [0089] and Fig. 5)); and 
memory coupled to the processing device and storing instructions that, when executed by the processing device (server is a computing device comprising processor and memory (Gruber Paragraph [0642])), cause the system to perform operations comprising:
receiving, by an automated personal assistant (assistant executing on the client device (Gruber Paragraph [0085])), a first communication from a user (user makes a request to the automated assistant for a dinner reservation (Gruber Paragraph [0473]) data from user queries are passed to the dialog flow processor, which server implement (Gruber Paragraphs [0683] and [0115 – 0122])); 
assigning the first communication to a communication session between the user and the automated personal assistant (maintaining a dialogue session for each interaction between the user and the assistant that is part of the continuous interactions (Gruber Paragraphs [1061] and [1063]) short term personal memory component comprises maintaining a history of the dialogue between a user and the assistant in a user-specific session by the server (Gruber Paragraphs [0621 – 0628]) accessing the dialogue context through the short term memory (therefore may be stored on the server) (Gruber Paragraph [0632])); 
generating, by the automated personal assistant, a response to the first communication (assistant generates a prompt asking for parameters regarding the booking of the table (Gruber Paragraph [0473])), where the response is assigned to the communication session (maintaining a dialogue session for each interaction between the user and the assistant that is part of the continuous interactions (Gruber Paragraphs [1061] and [1063])); 
subsequent to generating the response, receiving, by the automated personal assistant, a second communication from the user to the automated personal assistant (user provides the requested parameters using the graphical interface (Gruber Paragraphs [0473 – 0474] and Fig. 31)); 
based upon the second communication, determining, by the automated personal assistant, that the user is requesting that computer-executable service be initiated (subsequent to receiving the party size and reservation time parameters, instantiating dialogue flow and procedure to determine a different task flow for handling the service orchestration, which in the present example is “to dispatch a restaurant booking service” (Gruber Paragraph [0481])); 
Gruber fails to teach in response to determining that the user is requesting that the computer-executable service be initiated, initiating the computer-executable service and providing the computer-executable service with at least a portion of the first communication or the response to the first communication from the communication session upon the computer-executable service being initiated.  
However, in analogous art, Singh teaches in response to determining that the user is requesting that the computer-executable service be initiated, initiating the computer-executable service (determining user intent to launch a second application based upon communications with the user regarding a first application (“user intent 148-10 may refer to ‘planning to go to a restaurant’”) (Singh Paragraphs [0066 – 0068])) and providing the computer-executable service with at least a portion of the first communication or the response to the first communication from the communication session upon the computer-executable service being initiated (transferring data from the communication as function parameters to the second application launched with user intent (e.g., identifying date and time of a restaurant reservation based on messages exchanged by a user and launching the second application for making reservations with the date and time as function parameters (Singh Paragraphs [0046 – 0048])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Sing related to passing function parameters between different applications based upon user intent and apply them to the teachings of Gruber for the purpose of transitioning between a first application to a specialized application for a specific task. One would be motivated as such as this reduces time-consuming tasks of users having to manually launch applications and enter their own parameters (Singh Paragraph [0020]).

Regarding claim 2, Gruber and Singh teach the system of claim 1, wherein initiating the computer-executable service comprises providing an instruction to initiate the computer-executable service at a device associated with the user (user interacts with the digital assistant on the user device through speech, and requests a restaurant reservation service (Gruber Paragraphs [0095] and [0475 – 0478])).  

Regarding claim 3, Gruber and Singh teach the system of claim 1, wherein initiating the computer-executable service comprises providing an instruction to initiate the computer-executable service in conjunction with the communication session at a device associated with the user (user interacts with the digital assistant on the user device through speech, and requests a restaurant reservation service (Gruber Paragraphs [0095] and [0475 – 0478]) communications between the user and the digital assistant are associated with a single dialogue context based upon the interest identified in the conversation (Gruber Paragraphs [1089])).  

Regarding claim 4, Gruber and Singh teach the system of claim 1, further comprising: 
receiving, by the automated personal assistant, a plurality of communications from the user prior to receiving the first communication (user may communicate with the digital assistant discussing sports-related queries prior to a specific question (Gruber Paragraphs [1085 – 1087])); 
storing the plurality of communications in a session repository (adding all communications with the associated interest to a dialogue context (Gruber Paragraph [1087 – 1089]) sending the contextual data received to a server (Singh Paragraph [0030])); and 
making the session repository available to the computer-executable service (wherein contextual data is used to populate the function parameters of the second application (Singh Paragraphs [0023] and [0048]) inherits motivation to combine from respective parent claim.).  

Regarding claim 5, Gruber and Singh teach the system of claim 1, wherein initiating the computer-executable service comprises providing a named entity extracted from the communication session to the second service (passing a parameter with a named value to the second intended application (Singh Paragraph [0031]) inherits motivation to combine from respective parent claim.).  

Regarding claim 7, Gruber and Singh teach the system of claim 1, wherein at least a portion of the automated personal assistant is executing on a device associated with the user (Gruber Paragraph [0081]).  

Regarding claim 8, Gruber and Singh teach the system of claim 1, wherein at least a portion of the automated personal assistant is executing on a central device (digital assistant functionality may also be implemented on a server (Gruber Paragraph [0085])).  

Regarding claim 9, Gruber teaches a method comprising: 
receiving, from an automated personal assistant (assistant executing on the client device (Gruber Paragraph [0085])), a first communication from a user to the automated personal assistant (user makes a request to the automated assistant for a dinner reservation (Gruber Paragraph [0473]) data from user queries are passed to the dialog flow processor, which server implement (Gruber Paragraphs [0683] and [0115 – 0122])); 
assigning the first communication to a communication session assigned to the user (maintaining a dialogue session for each interaction between the user and the assistant that is part of the continuous interactions (Gruber Paragraphs [1061] and [1063]) short term personal memory component comprises maintaining a history of the dialogue between a user and the assistant in a user-specific session by the server (Gruber Paragraphs [0621 – 0628]) accessing the dialogue context through the short term memory (therefore may be stored on the server) (Gruber Paragraph [0632])); 
receiving, from the automated personal assistant, a response to the first communication generated by the automated personal assistant (assistant generates a prompt asking for parameters regarding the booking of the table (Gruber Paragraph [0473])); 
assigning the response to the communication session (maintaining a dialogue session for each interaction between the user and the assistant that is part of the continuous interactions (Gruber Paragraphs [1061] and [1063])); 
subsequent to receiving the response, receiving, from the automated personal assistant, a second communication from the user to the automated personal assistant (user provides the requested parameters using the graphical interface (Gruber Paragraphs [0473 – 0474] and Fig. 31) accessing the dialogue context through the short term memory (therefore may be stored on the server and thus sent from the client) (Gruber Paragraph [0632])); 
based upon the second communication identifying a request with respect to a computer-executable service (subsequent to receiving the party size and reservation time parameters, instantiating dialogue flow and procedure to determine a different task flow for handling the service orchestration, which in the present example is “to dispatch a restaurant booking service” (Gruber Paragraph [0481])).
However, in analogous art, Singh teaches the request indicating that the communication session is to be transferred to the computer-executable service (determining user intent to launch a second application using received parameters (Singh Paragraph [0066 – 0068])), initiating the computer-executable service (determining user intent to launch a second application based upon communications with the user regarding a first application (“user intent 148-10 may refer to ‘planning to go to a restaurant’”) (Singh Paragraphs [0066 – 0068])) and providing the computer-executable service with at least a portion of the first communication or the response to the first communication from the communication session upon the computer-executable service being initiated (transferring data from the communication as function parameters to the second application launched with user intent (e.g., identifying date and time of a restaurant reservation based on messages exchanged by a user and launching the second application for making reservations with the date and time as function parameters (Singh Paragraphs [0046 – 0048])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Singh related to passing function parameters between different applications based upon user intent and apply them to the teachings of Gruber for the purpose of transitioning between a first application to a specialized application for a specific task. One would be motivated as such as this reduces time-consuming tasks of users having to manually launch applications and enter their own parameters (Singh Paragraph [0020]).

Regarding claim 10, Gruber and Singh teach the method of claim 9, wherein initiating the user interacts with the digital assistant on the user device through speech, and requests a restaurant reservation service (Gruber Paragraphs [0095] and [0475 – 0478])).  

Regarding claim 11, Gruber and Singh teach the method of claim 9, further comprising: 
receiving a plurality of communications from the user to the automated personal assistant prior to receiving the first communication (user may communicate with the digital assistant discussing sports-related queries prior to a specific question (Gruber Paragraphs [1085 – 1087]));
storing the plurality of communications in a session store (adding all communications with the associated interest to a dialogue context (Gruber Paragraph [1087 – 1089]) sending the contextual data received to a server (Singh Paragraph [0030])); and
wherein providing the communication to the computer-executable service comprises making the session store available to the computer-executable service (wherein contextual data is used to populate the function parameters of the second application (Singh Paragraphs [0023] and [0048]) inherits motivation to combine from respective parent claim.).  

Regarding claim 12, Gruber and Singh teach the method of claim 9, wherein: 
the computer-executable service is a social messaging service (identifying intent as sending a message to a contact (Gruber Paragraphs [0039 – 0040])); 
the request is to communicate with one or more users via the social messaging service (identifying a communication to be sent to a particular contact (Gruber Paragraphs [0040 – 0041])); and 
wherein providing the communication session to the computer-executable service comprises making all prior communications assigned to the communication session available to the one or more users (selecting a default message to send which includes function parameters (Gruber Paragraph [0039 – 0041]) transferring data from the communication as function parameters to the second application launched with user intent (e.g., identifying date and time of a restaurant reservation based messages exchanged by a user and launching a second application for making reservations with the date and time as function parameters) (Singh Paragraphs [0046 – 0048]) inherits motivation to combine from respective parent claim.).  

Regarding claim 13, Gruber and Singh teach the method of claim 9, wherein providing the communication session to the computer-executable service comprises importing at least a portion of prior communications from the user to the personal automated assistant into a user interface of the computer-executable service (restaurant reservation service comprises data from the user conversation as function parameters (Singh Fig. ) inherits motivation to combine from respective parent claim.).  

Regarding claim 15, Gruber and Singh teach the method of claim 9, wherein the(Gruber Paragraph [0081]).  

Regarding claim 16, Gruber and Singh teach the method of claim 9, wherein thedigital assistant functionality may also be implemented on a server (Gruber Paragraph [0085])).  

Regarding claim 23, Gruber teaches a non-transitory computer-readable medium comprising instructions that, when executed by a processor (Gruber Paragraph [1097 – 1098]), cause the processor to perform acts comprising:
receiving, from an automated personal assistant (assistant executing on the client device (Gruber Paragraph [0085])), a first communication from a user to the automated personal assistant (user makes a request to the automated assistant for a dinner reservation (Gruber Paragraph [0473]) data from user queries are passed to the dialog flow processor, which server implement (Gruber Paragraphs [0683] and [0115 – 0122])); 
assigning the first communication to a communication session assigned to the user (maintaining a dialogue session for each interaction between the user and the assistant that is part of the continuous interactions (Gruber Paragraphs [1061] and [1063]) short term personal memory component comprises maintaining a history of the dialogue between a user and the assistant in a user-specific session by the server (Gruber Paragraphs [0621 – 0628]) accessing the dialogue context through the short term memory (therefore may be stored on the server) (Gruber Paragraph [0632])); 
receiving, from the automated personal assistant, a response to the first communication generated by the automated personal assistant (assistant generates a prompt asking for parameters regarding the booking of the table (Gruber Paragraph [0473])); 
assigning the response to the communication session (maintaining a dialogue session for each interaction between the user and the assistant that is part of the continuous interactions (Gruber Paragraphs [1061] and [1063])); 
subsequent to receiving the response, receiving, from the automated personal assistant, a second communication from the user to the automated personal assistant (user provides the requested parameters using the graphical interface (Gruber Paragraphs [0473 – 0474] and Fig. 31) accessing the dialogue context through the short term memory (therefore may be stored on the server and thus sent from the client) (Gruber Paragraph [0632])); 
based upon the second communication identifying a request with respect to a computer-executable service (subsequent to receiving the party size and reservation time parameters, instantiating dialogue flow and procedure to determine a different task flow for handling the service orchestration, which in the present example is “to dispatch a restaurant booking service” (Gruber Paragraph [0481])).
However, in analogous art, Singh teaches the request indicating that the communication session is to be transferred to the computer-executable service (determining user intent to launch a second application using received parameters (Singh Paragraph [0066 – 0068])), initiating the computer-executable service (determining user intent to launch a second application based upon communications with the user regarding a first application (“user intent 148-10 may refer to ‘planning to go to a restaurant’”) (Singh Paragraphs [0066 – 0068])) and providing the computer-executable service with at least a portion of the first communication or the response to the first communication from the communication session upon the computer-executable service being initiated (transferring data from the communication as function parameters to the second application launched with user intent (e.g., identifying date and time of a restaurant reservation based on messages exchanged by a user and launching the second application for making reservations with the date and time as function parameters (Singh Paragraphs [0046 – 0048])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Singh related to passing function parameters between different applications based upon user intent and apply them to the teachings of Gruber for the purpose of transitioning between a first application to a specialized application for a specific task. One would be motivated as such as this reduces time-consuming tasks of users having to manually launch applications and enter their own parameters (Singh Paragraph [0020]).

Regarding claim 24, Gruber and Singh teach the non-transitory computer-readable medium of claim 23, wherein initiating the computer-executable service comprises providing an instruction to initiate the computer-executable service at a device associated with the user (user interacts with the digital assistant on the user device through speech, and requests a restaurant reservation service (Gruber Paragraphs [0095] and [0475 – 0478])).  

Regarding claim 25, Gruber and Singh teach the non-transitory computer-readable medium of claim 23, further comprising: 
receiving a plurality of communications from the user to the automated personal assistant prior to receiving the first communication (user may communicate with the digital assistant discussing sports-related queries prior to a specific question (Gruber Paragraphs [1085 – 1087]));
storing the plurality of communications in a session store (adding all communications with the associated interest to a dialogue context (Gruber Paragraph [1087 – 1089]) sending the contextual data received to a server (Singh Paragraph [0030])); and
wherein providing the communication to the computer-executable service comprises making the session store available to the computer-executable service (wherein contextual data is used to populate the function parameters of the second application (Singh Paragraphs [0023] and [0048]) inherits motivation to combine from respective parent claim.).  

Regarding claim 26, Gruber and Singh teach the non-transitory computer-readable medium of claim 23, wherein:
the computer-executable service is a social messaging service (identifying intent as sending a message to a contact (Gruber Paragraphs [0039 – 0040])); 
the request is to communicate with one or more users via the social messaging service (identifying a communication to be sent to a particular contact (Gruber Paragraphs [0040 – 0041])); and 
wherein providing the communication session to the computer-executable service comprises making all prior communications assigned to the communication session available to the one or more users (selecting a default message to send which includes function parameters (Gruber Paragraph [0039 – 0041]) transferring data from the communication as function parameters to the second application launched with user intent (e.g., identifying date and time of a restaurant reservation based messages exchanged by a user and launching a second application for making reservations with the date and time as function parameters) (Singh Paragraphs [0046 – 0048]) inherits motivation to combine from respective parent claim.).   

Regarding claim 27, Gruber and Singh teach the non-transitory computer-readable medium of claim 23, the acts further comprising: 
subsequent to initiating the computer-executable service, receiving, from the computer-executable service, a third communication set forth by the user to the computer-executable service (user continues to speech communicate with the digital assistant regarding the interest subject (Gruber Paragraph [1090]))); and
Assigning the response to the communication session (assigning communications to the dialogue context (Gruber Paragraph [1090])).

Conclusion
The following prior art was found to pertinent to Applicant’s claimed invention but was not used in making the rejections presented herein.
Luah et al. (US 10,659,566 B1) which teaches transitioning user input following a request to record data to another application.
Nakano et al. (US 2004/0222975 A1) which teaches of a digital personal assistant which receives user input and responds with determined information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on 5712703631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/               Examiner, Art Unit 2454            
/GLENTON B BURGESS/               Supervisory Patent Examiner, Art Unit 2454